Citation Nr: 1422328	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-39 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran withdrew his initial request for a Board hearing in August 2009, and he has not submitted a new request for a Board hearing.  38 C.F.R. § 20.704 (2013).  

In June 2010, the Board remanded this case to the RO for additional development.  In March 2013, the Board issued a decision denying service connection for a low back disorder, as well as service connection for residuals of a left ankle injury.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  

In a November 2013 Order, pursuant to a Joint Motion for Remand by the parties, the Court vacated and remanded the March 2013 decision to the Board, but only with respect to the claim for a low back disorder.  The Joint Motion noted that the Veteran abandoned the claim for residuals of a left ankle injury.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion found that the December 2012 VA examination and opinion was inadequate because it did not comply with prior Board remand directives, or provide adequate rationale for the conclusison reached.  As such, the Joint Motion directed the Board to remand the case for another examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed low back disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review, and such review should be noted in the report.  All necessary tests or studies should be conducted.  The examiner should respond to the following: 

(a)  Clarify the current diagnosis for the Veteran's low back disorder, to the extent possible.  Specifically, is there arthritis of the low back or organic disease of the nervous system, to include related radiculopathy?  List all other relevant diagnoses.

(b)  Is it at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed low back disorder was incurred as a result of injury, disease, or other incident during the Veteran's active service, to include the reported injury in 1973?  (Disregard any indication of low back injury prior to service.)  

Also, is it at least as likely as not that any diagnosed arthritis or organic disease of the nervous system manifested to a compensable degree within one year after the Veteran's release from active duty, or by February 1978? 

The examiner must provide a complete explanation for any opinion offered, with consideration of all pertinent lay and medical evidence.  

The Veteran is competent to report his observable symptoms and history.  If the examiner rejects the Veteran's reports, a reason must be provided.  

If any requested opinion cannot be offered without speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered, including what, if any additional information is necessary for an opinion.  

2.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

